Citation Nr: 1336978	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 4, 2008, for the grant of service-connection for type II diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 20 percent for service-connected type II diabetes mellitus.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1979, with six years of prior active service.  The Board notes that the Veteran has indicated he entered service in November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In pertinent part, the RO granted service-connection for type II diabetes mellitus under Diagnostic Code (DC) 7913, assigning a 20 percent rating with an effective date of August 4, 2008 (the date the claim was submitted).

The Board notes that in June 2010, the RO denied the Veteran's claim for entitlement to service connection for an eye condition, secondary to the Veteran's service-connected type II diabetes mellitus.  The Veteran did not file a Notice of Disagreement (NOD) with regard to the June 2010 rating decision, and therefore this matter is not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.201. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The first claim of entitlement to service connection for type II diabetes mellitus was received at the RO on August 4, 2008.

2.  Management of the Veteran's service-connected diabetes mellitus has required insulin; however, it has not also required restricted diet and regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than August 4, 2008 for the award of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.400 (2013). 

2.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date for Service Connection for Type II Diabetes Mellitus

The Veteran is seeking an earlier effective date for the grant of service connection for type II diabetes mellitus.  

In his August 2009 NOD, the Veteran indicated that he was treated for his disability as early as June 2003.  
  
Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date on an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim must be filed in order for VA benefits to be paid. 38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2013).  A communication of an intent to apply for VA benefits, and identifying the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As described, almost thirty years after separating from service, the Veteran first filed a claim for type II diabetes mellitus, which was granted in May 2009.  No earlier document is of record that might be interpreted as an informal claim for type II diabetes mellitus. 

However, the Veteran did file a claim in January 1979 upon his separation from service.  While he sought service connection for residuals of a back injury and hearing loss, he did not file a claim or make any reference to a diagnosis or treatment of type II diabetes mellitus.  Instead, in his August 2008 VA Form 21-526, the Veteran indicated his disability, type II diabetes mellitus, occurred in July 2003.  

In short, the Veteran has not asserted, and the record does not show, that he filed an informal or formal claim for service connection for type II diabetes mellitus before the claim the RO received on August 4, 2008.  He filed this claim more than a year after separation from service, so he is not entitled to an effective date at separation under 8 U.S.C.A. § 5110(b)(1).  Therefore, statute and regulation preclude assignment of an effective date earlier than August 4, 2008, and the Veteran's appeal as to this issue must be denied. See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Moreover, if the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

As described, the Veteran's service-connected type II diabetes mellitus is rated under DC 7913 with a 20 percent rating effective August 4, 2008.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  C.F.R. § 4.119.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.   

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated 100 percent disabling.  Id.

Turning to the evidentiary record, the Board notes that the Veteran received treatment for type II diabetes mellitus from Kaiser Permanente.  However, the records from Kaiser Permanente span approximately January 2004 to November 2007.  The records that are within the appeal period do not contain any treatment for or reference to the Veteran's type II diabetes mellitus; therefore, these records are not relevant to the increased rating claim for type II diabetes mellitus during the appeal period at issue in the present case.

The Veteran reported in his December 2008 VA examination that he "switched" to VA for treatment in 2008.  Treatment records from Central California HCS in August 2008 contain a transcription of an Agent Orange Exam in which the Veteran reported being diagnosed with diabetes mellitus six or seven years prior to the examination.  Therefore, the Veteran himself provided a diagnosis no earlier than 2001.  

In October 2008, the Veteran was prescribed Metformin tablets, and not insulin, for his type II diabetes mellitus by VA. 

At the December 2008 VA examination for type II diabetes mellitus, the Veteran reported that he had never required insulin therapy, but he had been treated with a variety of oral hypoglycemic medications, starting in 1995.  Specifically, the Veteran reported taking Metformin and Actos, but since starting treatment at VA in 2008, he had only been given Metformin.  

The Veteran did not report any episodes of ketoacidosis or hypoglycemic reactions, but stated he felt "terrible" if his blood sugar was less than 90.  The Veteran's diet and activities were not restricted due to his diabetes mellitus at that time.  The examiner concluded the Veteran did "not appear to have any significant or obvious complications from his diabetes except for some erectile dysfunction. . . . Specifically, he has no history of cerebral vascular disease or coronary artery disease."  The Board notes that the Veteran's erectile dysfunction has already been evaluated and assigned a rating based on loss of use of a creative organ, effective August 4, 2008.

Although the Veteran's claims file was not available for review at the time of the examination, the examiner completed a thorough physical evaluation of the Veteran and obtained a detailed account of the present and past symptoms associated with his type II diabetes mellitus.  Ultimately, the examiner provided a conclusion with a supportive rationale, and the December 2008 VA medical opinion is therefore probative evidence against the Veteran's claim.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

After the examination, the Veteran continued to seek treatment at VA, as reflected in treatment records from May 2009 through January 2010.  Of particular importance, on September 4, 2009, the Veteran began using insulin to control his type II diabetes mellitus, and his dosage was increased on October 28, 2009.  However, throughout this treatment period, the Veteran reported walking without problems, and he was not discouraged from such exercise.  In contrast, in June 2009, the Veteran was counseled on the importance of regular exercise and was instructed to exercise at least thirty minutes at least three days per week.  

Therefore, VA treatment records from May 2009 through January 2010 show that the Veteran's type II diabetes mellitus began to require insulin.  However, the treatment records do not indicate any regulation of diet or activities.  In fact, the Veteran was encouraged to exercise, providing evidence against his claim for a higher rating for his type II diabetes mellitus under DC 7913.  

Finally, in his August 2009 NOD, the Veteran stated that he started treatment for type II diabetes mellitus as early as June 2003 "with diet."  He also stated that he began taking Metformin in December 2008.  Thus, the Veteran himself has indicated that he has managed his type II diabetes by a combination of medication and diet; he has not alleged regulation of activity, providing more evidence against his own claim.

After a full review of the evidence, the Board finds that an increased rating for the Veteran's service-connected type II diabetes is not warranted.  In December 2008, the Veteran denied requiring insulin to control his type II diabetes mellitus, and the evidence of record indicates that the Veteran was first prescribed insulin to manage his condition in September 2008.  However, the evidence does not reflect that the Veteran's condition required regulation of diet and regulation of activities.  Indeed, the Veteran was actually encouraged to exercise.  

It is important for the Veteran to understand that in order to receive the next highest rating of 40 percent for type II diabetes mellitus, the evidence must show that he required insulin, restricted diet, and regulation of activities to manage his condition (emphasis added).  Unfortunately, the evidence does not show that all three of these conditions have been necessary to manage his type II diabetes mellitus at any time during the present appeal period. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to an initial disability rating greater than 20 percent for type II diabetes mellitus.  Consequently, the benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's type II diabetes mellitus.  See Schafrath, 1 Vet. App. at 595.

.However, there is no evidence fo record suggesting the Veteran is unemployable as a result of his service-connected type II diabetes mellitus, and the Veteran himself indicated in the December 2008 VA examination that he was currently employed.  Therefore, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether an extraschedular evaluation is warranted in this case under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the scheduler rating criteria adequately contemplate and describe the symptoms and impairment caused by the Veteran's service-connected type II diabetes mellitus, such as the need for insulin, as found at 38 C.F.R. § 4.119.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran, VA treatment records, private medical records, and a VA examination.  The examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In conclusion, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date prior to August 4, 2008, for the award of service connection for type II diabetes mellitus, is denied. 

Entitlement to an initial rating in excess of 20 percent for service-connected type II diabetes mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


